Case 1:21-cv-00175-JAO-KJM Document 28 Filed 08/16/21 Page 1 of 8             PageID #: 790




  KEITH M. KIUCHI2735
  American Savings Bank Tower
  1001 Bishop Street, Suite 985
  Honolulu, Hawaii 96813

  Telephone: (808) 533-2230
  Facsimile: (808) 533 -4391
  E-Mail: kkiuchi 1 06@cs.com

  Attorney for Plaintiff
  Gary Victor Dubin

  GARY VICTOR DUBIN
  Harbor Court Office Tower
  55 Merchant Street, Suite 3100
  Honolulu, Hawaii 96813

  Telephone: (808) 537 -2300
  Facsimile: (808) 523 -7 7 33
  E-Mail: gdubin@dubinlaw.net

  Attorney   for   Client   Plaintffi

                       IN THE TINITED STATES DISTRICT COURT

                                        DISTRICT OF HAWAII

  GARY VICTOR DUBIN, doing                      )   Case   No. 1 :21-cv-00175-JAO-KLM
  business as the Dubin Law Offices;            )
  individually and on behalf of all Hawaii      )   PLAINTIFFS' JOINT SUBMISSION
  attorneys similarly situated,                 )   OF LOCAL RULE 7.6 ADDITIONAL
                                                )   SUPPLEMENTAL AUTHORITY FOR
                   Attorney Plaintiff,          )   THE AUGUST 18,2021 HEARING;
                                                )   EXHIBIT ..C,'; CERTIFICATE OF
        and                                     )   SERVICE
                                                )
  CHRISTIE ADAMS; TORU AKEHI;                   )
  GWEN ALEJO-HERRING; GLORIA                    )
                                                       (CAPTION CONTINUED ONNEXT PAGE)
  ALMENDARES; JERIS YUKIO                       )

                                                1
Case 1:21-cv-00175-JAO-KJM Document 28 Filed 08/16/21 Page 2 of 8    PageID #: 791




  AMAZAKI; DE,BRA ANAGARAN;     )
  DIRK APAO; MARGARET APAO;     )
  JERRY BADUA; JULIA BADUA;     )
  LIAO LUCY BAMBOO; MIA BAN;    )
  ROMAN BAPTISTE; CHARLES       )
  BASS; LAURIE BASS; AGRIPINO   )
  PASCUA BONILLA; RUTH ROJAS    )
  BONILLA; SHERILYN MAY ROJAS   )
  BONILLA; KANOA ROSS BRISTOL;  )
  DONNA BROOKS; DAVID R.        )
  BROWN; REYNALDO CABUDOL;      )
  CHRISTY CARRICO; PHINEAS      )
  CASADY; JOYCE CHANDLER;       )
  WILLIAM CHANDLER; JENNIFER    )
  CHAPMAN; LUIS C. CHAYEZ;      )
  STEPHEN CHEIKES; MERVIN       )
  HALFRED NAEA CHING; LUCIA     )
  CHING; SUTAH CHIRAYUNON;      )
  SEUNG CHOI; BRETT             )
  CHRISTIANSEN; AH MEI CHUN;    )
  HUGH JOHN COFLIN; JANET       )
  COFLIN; RUSSEL COLE; PAUL     )
  COLLINS; WATOSHNA LYNN        )
  COMPTON; GEORGE   COSTA;      )
  GREGORY CLYDE    SOUZA        )
  CRAVALHO;     TONINOELANI     )
  CRAVALHO; ROGERCUNDALL; )
  ERIC LEE DAVIES;    WILLIAM   )
  DAVIS; VANDETTA     DAVIS;    )
  YUKIKO HAYASHI DAY; PAIGE DE )
  PONTE; FATIMA     DUNCAN;     )
  CAROLINA   CABUDOL   EALA;    )
  EDWIN   PAET EALA;  DAVID     )
  WENDELL   ELLIS; LORILYNN     )
  ELLIS; JANICE ELLISON; SCOTT  )
  ELLISON; NELIE    BANIAGA     )
  ESCALANTE; NORBERTO    RAMELB )
  ESCALANTE; ELENA FEDOROVA; )
  AKIKO FERGERSTROM; JUSTIN )
  FERGERSTROM; JOHN       J.    )
                                             (CAPTION CONTINUED ON NEXT PAGE)


                                       2
Case 1:21-cv-00175-JAO-KJM Document 28 Filed 08/16/21 Page 3 of 8   PageID #: 792




  FREEPARTNER III; LISA MARIE )
  FREEPARTNER; MICHAEL      J.  )
  FUCHS; IRENE SAJOR     GANO;  )
  ROYD ALLEN GANO;       EDNA   )
  GANTT; PAUL GANTT;      LEAH  )
  GILLESPIE; ROBERT GILLESPIE; )
  ELTZABETH GILLETTE;   DAVID   )
  GOODWIN; MALIA      GRACE;    )
  ANTONIO GRAFILO;     NELIA    )
  GRAFILO; HOWARD    GREENBERG; )
  KENNETH  HAGMANN;    MICHAEL  )
  JON HAMMER;  DARRYL   HASHIDA;)
  SEAN HAYWORTH;       NICOLE   )
  FLORES HOSAKA;   TOD HOSAKA;  )
  CHRISTIAN JENSEN;     DAVID   )
  KAPLAN; DONALD KARLEEN; )
  BEATA KARPUSIEWICZ; )
  JAROSLAW KARPUSIEWICZ; )
  YVONNE M. KEAHI; KEITH KIMI; )
  OTELIAH KIND; KORY KLEIN; )
  MARY KNUDSEN; RALPH          )
  KNUDSEN; ELEANA U. KOAHOU; )
  LENORE LANNON; ROBERT )
  LANNON; STEPHEN LAUDIG; )
  MALLORY ASPILI LONGBOY; )
  SHARI ARAKAWA LONGBOY; )
  FRANK JAMES LYON; ERIC       )
  MADER; AMY KATHLEEN MAHER;)
  MICHAEL CHARLES MAHER; )
  GWEN MARCANTONIO; MARK )
  MARCANTONIO; ARMAND          )
  MARIBOHO; DARLA MARIBOHO; )
  JENNIFER MARTIN; MARYELLEN )
  MARKLEY; LAURA MARQUES; )
  CHANELLE LEOLA MATTOS; )
  JOSEPH KEAOULA MATTOS; )
  WILLIAM MCTHEWSON; EMILOU            )
  N.A. MIKAMI; RICKEY R. MIKAMI;       )
  TROY MIZUKAMI; JONNAVEN JO           )
  MONALIM; MISTY MARIE
                                             (CAPTION CONTINUED ONNEXT PAGE)
                                       )

                                        J
Case 1:21-cv-00175-JAO-KJM Document 28 Filed 08/16/21 Page 4 of 8    PageID #: 793




  MONALIM;    ROBERT-GAVIN             )
  MOORE; TERESA     MOORE;         )
  THOMAS MORTON; TERRY LYNNE)
  OHARA MOSELEY;      WONNE        )
  NIELSEN;  AILYN OUNYOUNG;        )
  SAMRIT OUNYOUNG;    DAVID      L.)
  OWLES; LORI  Y. OWLES; RAQUEL    )
  PACHECO; JOHN   PERREIRA; ROSE   )
  PERREIRA; MICHAEL PIERCE; )
  MARIO PORTILLO;     EBONI        )
  PRENTICE; ROSARIO    RAMOS;      )
  LURLINE RAPOZA; MERRILLYN )
  M.J.L. RAPOZA; JOHN RIDDEL, JR.; )
  JEANETTE ROSEHILL; MARCUS )
  ROSEHILL; RAY J.   RUDDY;        )
  MICHELE COLLEEN RUNDGREN; )
  TODD RUNDGREN; JO RUSSO; )
  KE,LLYKALANIKAPULAHA'OLE       )
  SAMPAIO; RICHARD MILIKONA )
  SAMPAIO, JR.; JOHN    SAVAGE;  )
  RONALD SCHRANZ;       JOHN     )
  SHIGEMURA; JASON SIEGFRIED; )
  MELEANA SMITH;      JODY       )
  SOLBACH;ELIZABETH SPECTOR; )
  DANIEL JOSEPH SPENCE; ELAINE )
  DAMLOA SPENCE;      EILEEN     )
  EVELYN STEPHENSON; CONNIE )
  SWIERSKI; DAVID     SWIERSKI;  )
  BONNIE  SWINK;  JACK   SWINK;  )
  EVELYN  TAKENAKA;      NADINE  )
  TAMAYOSE;   REID  TAMAYOSE;    )
  KARRI TESHIMA;   CLOVER THEDE; )
  DYLAN THEDE;   LANA   M.       )
  TOLEAFOA; SAUMANI     LOPI     )
  TOLEAFOA; BRUCE      ROBERT    )
  TRAVIS; ELISE TRAVIS; DARREN   )
  TSUCHIYA; LANCE TSUCHIYA; )
  MALIA OLIVAS  TSUCHIYA;        )
  ANTHONYTUCKER;  GLADYS         )           (CAPTION CONTINUED ON NEXT PAGE)
  TUPULUA;    HEDYUDARBE;        )

                                       4
Case 1:21-cv-00175-JAO-KJM Document 28 Filed 08/16/21 Page 5 of 8     PageID #: 794




  RUSTICO UDARBE; VALERIE
  UYEDA; EDWARD VALLEJO; JON
  VAN CLEAVE, M.D.; PATRICK
  VERHAGEN; STEPHEN WARD;
  DONOVAN WEBB; VALERIE
  WOODS; LERMA YAMASHITA;
  JACK YOUNG; ANd NANCY PATSY
  YOUNG; individually and on behalf of
  all clients of Hawaii attorneys similarly
  situated,

                Client Plaintiffs,

         VS.


  THE SUPREME COURT OF THE
  STATE OF HAWAII, in its legislative
  rule-making capacity and in its judicial
  capacity; THE HONORABLE MARK
  E. RECKTENWALD, in his official
  capacity while serving as Chief Justice
  of the Supreme Court of the State of
  Hawaii; THE HONORABLE PAULA
  A. NAKAYAMA, in her official
  capacity while serving as Associate
  Justice of the Supreme Court of the
  State of Hawaii; THE HONORABLE
  SABRINA S. MCKENNA, in her
  official capacity while serving as
  Associate Justice of the Supreme Court
  of the State of Hawaii; THE
  HONORABLE MICHAEL D.
  WILSON, in his offrcial capacity while
  serving as Associate Justice of the
  Supreme Court of the State of Hawaii;
  and THE HONORABLE KATHERINE
  S. LEONARD, in her official capacity
  while serving as appointed substitute
  Associate Justice of the Supreme Court
                                              (CAPTTON CONTINUED ON NEXT PAGE)
  of the State of Hawaii,
Case 1:21-cv-00175-JAO-KJM Document 28 Filed 08/16/21 Page 6 of 8    PageID #: 795




              State Defendants,

       and

  THE OFFICE OF DISCIPLINARY
  COUNSEL OF THE, HAWAII
  SUPREME COURT, in its individual
   capacity as a non-agency Special
  Master; THE DISCPLINARY BOARD
  OF THE HAWAII SUPREME COURT,
  in its individual capacity as a non-
  agency Special Master; THE
  LAWYERS' FLIND FOR CLIENT
  PROTECTION OF THE HAWAII
  SUPREME COURT, in its individual
   capacity as a non-agency Special
  Master; BRADLEY R. TAMM in his
  individual capacity while serving under
  color of law as both the Chief
  Disciplinary Counsel of the Office of
  Disciplinary Counsel of the Hawaii
  Supreme Court and the Fund
  Administrator of the Lawyers' Fund for
  Client Protection of the Hawaii Supreme
  Court; CLIFFORD L. NAKEA in his
  individual capacity while serving under
  color of law as Chairperson of the
  Disciplinary Board of the Hawaii
  Supreme Court; ROY F. HUGHES in
  his individual capacity while serving
  under color of law as a Hearing Officer
  of the Disciplinary Board of the Hawaii
  Supreme Court; CHARLENE M.
  NORRIS in her individual capacity
  while serving under color of law as
  Senior Disciplinary Counsel of the
  Office of Disciplinary Counsel of the
  Hawaii Supreme Court; and ANDREA
                                             (CAPTION CONTINUED ON NEXT PAGE)
  R. SINK, in her individual capacity
Case 1:21-cv-00175-JAO-KJM Document 28 Filed 08/16/21 Page 7 of 8           PageID #: 796




  while serving under color of law as an    )
  Investigator of the Office of             )
  Disciplinary Counsel of the Hawaii        )
  Supreme Court,                            )
                                            )
               Civil Rights Defendants      )
                                            )


   PLAINTIFFS'JOINT SUBMISSION OF LOCAL RULE7.6 ADDITIONAL
   SUPPLEMENTAL AUTHORITY FOR THE AUGUST I8,2O2I HEARING

        Plaintiffs hereby jointly submit for consideration at the August 18, 2021

  hearing before the Honorable     Jill Aiko Otake the following additional recently

  published supplemental authority:

        Behr v. Campbell,202l WL 3559339         (llth Cir. 2021) (yellow   highlighted)

  (extensively reviewing the status of Rooker-Feldman litigation in all U.S. District

  Courts, holding that "the doctrine's era of expansion is over," "our inflated view   of

  the doctrine, widely shared though it may have been, was actually a
  misunderstanding - one that the Supreme Court has stepped in to correct," "our
  holdings   have since retreated to Rooker-Feldman's naffow boundaries,"

  "unfortunately litigants and the district courts have still not gotten the message,"

  "when Rooker-Feldman is raised, it will almost never appIy," especially when the

  claim is that "constitutional rights were violated during the proceedings").1


  r The published Behr decision, as yet available only on Westlaw, was filed on
  Sll2l2l, seventeen days after filing Plaintiffs' Opposition Memorandum in these
  proceedings. It is relevant for the 8lI8l2I hearing where the state court judgment is
  not being directly challenged, but its procedures used on due process grounds.
                                            7
Case 1:21-cv-00175-JAO-KJM Document 28 Filed 08/16/21 Page 8 of 8     PageID #: 797




  DATED: Honolulu, Hawaii; August I6,202L

                                           Respectfully submitted,

                                             /s/ Gary Victor Dubin

                                           GARY VICTOR DUBIN
                                           KEITH K. KIUCHI
                                           Attorneys for Plaintiffs
                                           Submitted Jointly




                                       8
